Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2014/051355.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 18, 2022 has been entered.
Claims 1, 6, 10, 22, 28, 34, 37, 43, 46-47, 51-52, and 83-92 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of S. cerevisiae overexpressing STL1 of SEQ ID NO:139 and A. adolescentis AdhE of SEQ ID NO:218 for conversion of carbohydrate into ethanol in the reply filed on November 22, 2017.  
Claims 6, 10, 22, 28, 34, 37, 43, 46-47, and 83-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2017.

Claim Objection
Claim 1 is objected to because of the following informalities:  Claim 1 recites “heterologous protein Sugar Transporter-Like protein (STL1)”.  The first recitation of “protein” is unnecessary and reductant.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has been amended to recite a conjunction between elements (a) and (b) and is no longer indefinite.  Therefore, the rejection of claim 1 and claims 51-52 depending therefrom   under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "in a recombinant yeast without heterologous protein that function to import glycerol" in lines 4, 6, 8, 10, 12, and 14.   There is insufficient antecedent basis for this limitation in the claim. Claim 51 depends from claim 86 and claim 1.  However, claims 1 and 86 do not recite a “heterologous protein that function to import glycerol”.   Therefore, it is unclear if the “heterologous protein that function to import glycerol” refers to the STL1 recited in claim 1 or to another glycerol importer.  Clarification is requested.  


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation " in a recombinant yeast without heterologous protein that function to import glycerol" in lines 4, 6, 8, 10, and 12. There is insufficient antecedent basis for this limitation in the claim. Claim 52 depends from claim 86 and claim 1.  However, claims 1 and 86 do not recite a “heterologous protein that function to import glycerol”.   Therefore, it is unclear if the “heterologous protein that function to import glycerol” refers the STL1 recited in claim 1 or to another glycerol importer.  Clarification is requested.  

Claim 92 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 92 recites the limitation "said yeast comprises less glycerol" in line 1.  The metes and bounds of the limitation in the context of the claim are unclear.  It is unclear if the glycerol recited in the limitation is intracellular glycerol, glycerol produced by the yeast cell, glycerol imported by the yeast cell, or a combination thereof.  Clarification is requested.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 51-52, and 86-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any recombinant yeast or S. cerevisiae comprising (a) any heterologous Sugar Transporter-Like protein (STL1), S. cerevisiae STL1, or STL1 comprising the amino acid sequence of SEQ ID NO:140, and (b) any heterologous enzyme comprising of any acetaldehyde dehydrogenase and/or any bifunctional acetaldehyde/alcohol dehydrogenase, wherein the recombinant yeast produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and wherein the recombinant yeast comprises intracellular glycerol, STL1 increases intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without any one or more heterologous proteins that function to import glycerol, STL1 reduces glycerol formation by 5% to 30% in a recombinant yeast without any one or more heterologous proteins that function to import glycerol, is able to grown anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein.  Therefore, the claims are drawn to a genus of recombinant yeast or S. cerevisiae comprising a genus of heterologous STL1, S. cerevisiae STL1, or STL1 comprising the amino acid sequence of SEQ ID NO:140 and genus of heterologous acetaldehyde dehydrogenase and/or a bifunctional acetaldehyde/alcohol dehydrogenase, wherein the genus of recombinant yeast produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and wherein the recombinant yeast comprises intracellular glycerol, STL1 increases intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without any one or more heterologous proteins that function to import glycerol, STL1 reduces glycerol formation by 5% to 30% in a recombinant yeast without any one or more heterologous proteins that function to import glycerol, is able to grown anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein. 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “STL1”, “bifunctional acetaldehyde/alcohol dehydrogenase”, “acetaldehyde dehydrogenase” “recombinant yeast produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein”, “recombinant yeast comprises intracellular glycerol”, “STL1 increases intracellular glycerol concentration” by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without one or more heterologous proteins that function to import glycerol, “STL1 reduces glycerol formation” by 5% to 30% in a recombinant yeast without one or more heterologous proteins that function to import glycerol, “is able to grown anaerobically independent of the presence of externally supplied glycerol”, and/or “comprises less glycerol than the recombinant yeast without said heterologous STL1 protein” fails to provide a sufficient description of the genus of yeast comprising the heterologous STL1 protein and heterologous bifunctional acetaldehyde/alcohol dehydrogenase as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.    It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.”  
The specification is limited to a recombinant S. cerevisiae overexpressing the heterologous STL1 of SEQ ID NO:140 and the heterologous aldehyde/alcohol dehydrogenase ADHE of SEQ ID NO:218, wherein said S. cerevisiae produces increased ethanol than S. cerevisiae without said heterologous STL1. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, this one example is not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above recombinant S. cerevisiae and the structure of the claimed genus of yeast.  Therefore, the specification fails to describe a representative species of the claimed genus.  
The claimed invention requires a defined set of heterologous STL1, acetaldehyde dehydrogenase and/or bifunctional acetaldehyde/alcohol dehydrogenase, and yeast, wherein a yeast comprising heterologous STL1 and heteroglossia acetaldehyde dehydrogenase and/or bifunctional acetaldehyde/alcohol dehydrogenase produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and wherein the recombinant yeast comprises intracellular glycerol, STL1 increases intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without any heterologous protein that functions to import glycerol, STL1 reduces glycerol formation by 5% to 30% in a recombinant yeast without any heterologous protein that functions to import glycerol, is able to grown anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein.  However, the specification is limited to a recombinant S. cerevisiae overexpressing the heterologous STL1 of SEQ ID NO:140 and the heterologous aldehyde/alcohol dehydrogenase ADHE of SEQ ID NO:218.  Although the specification discloses exemplary enzymes/proteins that can be expressed in a yeast, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/proteins/yeast/metabolic pathways of some carbons to ethanol were known in the art and disclosed in the Examples of the instant specification, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed genus of yeast or S. cerevisiae that produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and wherein the recombinant yeast comprises intracellular glycerol, STL1 increases intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without any heterologous protein that functions to import glycerol, STL1 reduces glycerol formation by 5% to 30% in a recombinant yeast without any heterologous protein that functions to import glycerol, is able to grown anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/proteins to express in any yeast or S. cerevisiae that produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and wherein the recombinant yeast comprises intracellular glycerol, STL1 increases intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without any heterologou proteins that function to import glycerol, STL1 reduces glycerol formation by 5% to 30% in a recombinant yeast without any  heterologous protein that functions to import glycerol, is able to grown anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein.
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, applicants have traversed the above rejection.  
Applicant argues the claims meet the written description requirement since STL1, acetaldehyde dehydrogenase, and bifunctional acetaldehyde/alcohol dehydrogenase are well established terms commonly known in the art, are described in the instant specification at paragraphs [0100]-[0101], and [0112] and Example 8, the specification elaborates on the nature of engineered metabolic pathway through the specification, such as at paragraphs [0018-0020] of US 2016/019466 (US publication of the instant application), and paragraphs [0017]-[0019], [0060], and [0063] of US 2016/019466 discloses numerous embodiments the claimed recombinant yeast.  
This is not found persuasive.  While the correlation between function and structure of STL1, the correlation between function and structure of acetaldehyde dehydrogenase, and the correlation between function and structure of bifunctional acetaldehyde/alcohol dehydrogenase are disclosed in the art and in the instant specification and transformation of heterologous proteins in yeast/S. cerevisiae was also disclosed in the art and in the instant specification, as discussed in the Office Action mailed on May 25, 2021, the instant claims are not directed to product claims of each of STL1, acetaldehyde dehydrogenase, bifunctional acetaldehyde/alcohol dehydrogenase, or yeast cells/S. cerevisiae comprising heterologous STL1 protein and heterologous acetaldehyde dehydrogenase and/or bifunctional acetaldehyde/alcohol.  Instead, the claims are drawn to any recombinant yeast/S. cerevisiae comprising any heterologous STL1 and any heterologous acetaldehyde dehydrogenase and/or bifunctional acetaldehyde/alcohol, wherein the yeast/S. cerevisiae produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and wherein the recombinant yeast comprises intracellular glycerol, STL1 increases intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without one or more heterologous proteins that function to import glycerol, STL1 reduces glycerol formation by 5% to 30% in a recombinant yeast without one or more heterologous proteins that function to import glycerol, is able to grown anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein2.  Applicant at page 11 of the Remarks filed on April 2, 2021 states:

    PNG
    media_image1.png
    153
    660
    media_image1.png
    Greyscale

Neither the prior art nor the specification disclose that the function of producing increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and increased intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol compared to a recombinant yeast without any heterologous protein that functions to import glycerol, reduction of glycerol formation by 5% to 30% compared to a recombinant yeast without any heterologous protein that functions to import glycerol, ability to grow anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein is shared by any yeast/ S. cerevisiae comprising any heterologous STL1 and any heterologous acetaldehyde dehydrogenase and/or bifunctional acetaldehyde/alcohol.    The specification is limited to the disclosure of a recombinant S. cerevisiae overexpressing the heterologous STL1 of SEQ ID NO:140 and the heterologous aldehyde/alcohol dehydrogenase ADHE of SEQ ID NO:218.   Paragraphs [0018]-[0020], [0017]-[0019], [0060], [0063], [0100]-[0101], [0112], and [0156] of the instant application are limited to the disclosure of a generic list of possible STL1, acetaldehyde dehydrogenase or a bifunctional acetaldehyde/alcohol dehydrogenase and that can be potentially expressed in yeast.  While some wild type STL1, acetaldehyde dehydrogenase or a bifunctional acetaldehyde/alcohol dehydrogenase were known in the art and transformation of heterologous genes into some yeast was known in the art, those skilled in the art would not have known which of the numerous STL1 and acetaldehyde dehydrogenase or a bifunctional acetaldehyde/alcohol dehydrogenase that could be potentially be inserted into in any yeast/S. cerevisiae resulting in a yeast having the function of producing increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and increased  intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol compared to a recombinant yeast without any heterologous protein that functions to import glycerol, reduction of glycerol formation by 5% to 30% compared to a recombinant yeast without any heterologous protein that functions to import glycerol, ability to grow anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein. Because the above one example is not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the above examples would not have put the application in possession of the common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from other materials at the time of filing.
Further, the claimed invention requires a defined set of heterologous STL1, acetaldehyde dehydrogenase and/or bifunctional acetaldehyde/alcohol dehydrogenase, and yeast, wherein the recombinant yeast produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and wherein the recombinant yeast comprises intracellular glycerol, STL1 increases intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without any heterologous protein that functions to import glycerol, STL1 reduces glycerol formation by 5% to 30% in a recombinant yeast without any  heterologous protein that functions to import glycerol, is able to grown anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein.  However, the specification is limited to a recombinant S. cerevisiae overexpressing the heterologous STL1 of SEQ ID NO:140 and the heterologous aldehyde/alcohol dehydrogenase ADHE of SEQ ID NO:218.  Although the specification discloses exemplary enzymes/proteins that can be expressed in a yeast, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/proteins/yeast/metabolic pathways of some carbons to ethanol were known in the art and disclosed in the Examples of the instant specification, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed genus of yeast or S. cerevisiae that produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and wherein the recombinant yeast comprises intracellular glycerol, STL1 increases intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without any heterologous protein that functions to import glycerol, STL1 reduces glycerol formation by 5% to 30% in a recombinant yeast without any heterologous protein that functions to import glycerol, is able to grown anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/proteins to express in any yeast or S. cerevisiae that produces increased ethanol compared to a control recombinant yeast without said heterologous STL1 protein and wherein the recombinant yeast comprises intracellular glycerol, STL1 increases intracellular glycerol concentration by at least 0.05 to 1.7 fold more intracellular glycerol than is present in a recombinant yeast without any heterologous protein that functions to import glycerol, STL1 reduces glycerol formation by 5% to 30% in a recombinant yeast without any heterologous protein that functions to import glycerol, is able to grown anaerobically independent of the presence of externally supplied glycerol, and/or comprises less glycerol than the recombinant yeast without said heterologous STL1 protein.
Hence the rejection is maintained.
 
Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 8-15, filed November 30, 2021, with respect to claims 1 and 51-52 have been fully considered and are persuasive.  The rejections of claims 1 and 51-52 under 35 U.S.C. 103 have been withdrawn. 

Conclusion

	Claims 1, 6, 10, 22, 28, 34, 37, 43, 46-47, 51-52, and 83-92 are pending.
	Claims 6, 10, 22, 28, 34, 37, 43, 46-47, and 83-85 are withdrawn.
	Claims 1, 51-52, and 86-92 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652